392 F.2d 586
Charles G. DITZLER, Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 25200.
United States Court of Appeals Fifth Circuit.
April 22, 1968.

Charles G. Ditzler, pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., for appellee.
Before GODBOLD and SIMPSON, Circuit Judges, and McRAE, District Judge.
PER CURIAM:


1
The judgment is affirmed.  Henderson v. Circuit Court of the Tenth Judicial Circuit, State of Alabama, et al., 5 Cir. 1968, 392 F.2d 551.